Citation Nr: 1533541	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) and an April 2013 rating decision of the RO in Roanoke, Virginia.  The case comes to the Board from the RO in Roanoke.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ last adjudicated the issues on appeal in a January 2014 supplemental statement of the case.  In April 2014, the Veteran was afforded an additional VA examination with regard to the severity of his PTSD.  The examination report is pertinent to the Veteran's claims and has not been reviewed by the AOJ.  Absent a specific waiver, the examination report must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2014).  

In a May 2015 letter, the Board notified the Veteran and his representative that, if they did not submit a waiver within 45 days, it would be necessary to remand this case to the AOJ.  The time for waiver has now passed with no response.

During the April 2014 VA examination, the Veteran indicated that he last saw a psychiatrist in 2011 and was not involved in any therapy.  It is therefore unnecessary to seek additional mental health treatment records on remand.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claims in light of the April 2014 VA examination and any other evidence added to the claims file since the January 2014 supplemental statement of the case.  If any benefit sought remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




